Case: 19-11485    Date Filed: 11/19/2019   Page: 1 of 3


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ______________________

                                No. 19-11485
                            Non-Argument Calendar
                           ______________________

                   D.C. Docket No. 1:17-cv-00011-MW-GRJ

JAMES BRUCE DESTEPHENS,

                                                  Plaintiff -Appellant,

versus

SADIE DARNELL,
Sheriff of Alachua County Florida,
DAVID DURDEN,
Deputy,
CHRISTOPHER DASHER,
Deputy,
JOHN DOE,
other Deputies,
                                                  Defendants – Appellees,

MICHAEL RICHARDSON,
Deputy, et al,
                                                  Defendants.

                           _____________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                           _____________________

                              (November 19, 2019)
               Case: 19-11485     Date Filed: 11/19/2019    Page: 2 of 3


Before WILLIAM PRYOR, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:

      Alachua County Deputies David Durden and Christopher Dasher separately

arrested James DeStephens on charges of domestic battery and strangulation

(Deputy Durden/Jan. 2013) and domestic battery (Deputy Dasher/Dec. 2013). The

arrests were based on the accusations of Jacqueline Weeks, who was Mr.

DeStephens’ girlfriend.

      Mr. DeStephens sued Deputies Durden and Dasher for false arrest under 42

U.S.C. § 1983. The district court concluded that Deputies Durden and Dasher each

had probable cause (or at least arguable probable cause) to arrest Mr. DeStephens,

and granted summary judgment in their favor.

      Mr. DeStephens now appeals. He disputes Ms. Weeks’ accusations, and

asserts that material issues of fact precluded summary judgment. Following a review

of the record, we affirm for the reasons set forth in the district court’s well-reasoned

order. See D.E. 117 at 6-13.

      To summarize, there was probable cause for the two arrests. Deputies Durden

and Dasher each (1) had the statements of Ms. Weeks accusing Mr. DeStephens of

battery, and (2) observed visible bruising on Ms. Weeks which was consistent with

her allegations. Mr. DeStephens argues that the Deputies should have disbelieved

Ms. Weeks (because she had been Baker-acted, had alcohol-related problems, and


                                           2
              Case: 19-11485     Date Filed: 11/19/2019      Page: 3 of 3


wanted revenge on Mr. DeStephens). He also contends that further investigation

would have shown that Ms. Weeks’ claims against him were false. But we agree

with the district court that, under the circumstances, the Deputies were entitled to

rely on Ms. Weeks’ statements and the physical evidence to establish probable cause.

See Rankin v. Evans, 133 F.3d 1425, 1441 (11th Cir. 1998). And because the

Deputies had probable cause for their respective arrests, there is no basis for the

liability of Sadie Darnell, the Sheriff of Alachua County.

      AFFIRMED.




                                          3